DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10, 610, 100. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim discloses all the claimed features [see column 17 lines 53-68, column 18 lines 1-4].  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al (Pub. No.: US 2007/0139167) in view of Saroka et al (Pub. No.: US 2011/0160549)
Regarding claim 1, Gilson et al disclose a method of analyzing electromagnetic (EM) signal of a human subject [see abstract] comprising:
positioning an EM transducer unit in front of a skin area opposite a target intrabody volume of a human subject [see 0040-0041, 0044, figs 1, 4], said EM transducer unit having at least one EM transducer and at least one pressure sensor [see 0026-0027];
measuring at least one pressure parameter indicative of a pressure applied on said skin area using said at least one pressure sensor [see 0041, abstract] by disclosing determining the amount of force with which the transducers press against the skin [see 0044] which means a pressure/force sensor/detector is inherently disclosed (emphasis added);
measuring EM signal using said at least one EM transducer [see 0026-0027];
performing an analysis of said EM signal to infer at least one intrabody parameter of said target intrabody volume [see 0027] by disclosing a processing device for detecting a pattern of changes in the electromagnetic field, wherein the pattern detected occurs as a natural consequence of respiration which causes a change in position of a transducer contactor which is used to determine a user vital sign [see 0027].
Gilson et al may not explicitly mention wherein at least one of said analysis, a transmission of said EM signal, and a reception of said EM signal is controlled according to said at least one pressure parameter.
Nonetheless, Saroka et al disclose if disengagement is detected, the MMI 207 is instructed, optionally automatically, to alert to the user and/or a medical center. Optionally terminate other functionalities of the device, such as transmission and/or reception shut down. This functionality enables avoiding undesired EM emissions to air and a situation in which the device is not properly 
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al and Saroka et al by controlling a transmission of said EM signal, and a reception of said EM signal according to said at least one pressure parameter; in order to achieve an optimal pulse pressure mapping result for medical diagnosis [see 0038, Huang et al] and controlling at least one of said analysis, a transmission of said EM signal, and a reception of said EM signal according to at least one pressure parameter; in order to avoid interferences [see 0237, Saroka et al] and it enables avoiding undesired EM emissions to air and a situation in which the device is not properly coupled to the body [see 0223, Saroka et al].

Regarding claim 2, Gilson et al disclose wherein said pressure is a variable pressure applied by a pressure applying unit (contactor/plunger) of said EM transducer unit [see abstract, 0041 and fig 1] by disclosing the amount of force with which the transducers press against the skin varies as the wearer inhales and exhales [see 0044].

Regarding claims 3-4, Gilson et al disclose attaching a belt of an array of emitters/transducers around a waist, the invention can be attached to different areas of the body such as a hand, a wrist, an arm, a leg, an ankle, a foot, a neck, a head portion of the user, where the array of emitters is worn in a helmet, hat and/or is part of a band about the head of the user [see 0080].
Gilson et al don’t explicitly mention said target intrabody volume is a thoracic intrabody volume of lungs of said human subject and based on a thoracic fluid volume value.


Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al and Saroka et al by targeting intrabody volume of lungs of said human subject and based on a thoracic fluid volume value; in order to indicate a biological and/or clinical condition of the user and/or to alert or notify the user and/or the user management unit about a biological process [see 0106, Saroka et al].

Regarding claim 5, Gilson et al don’t explicitly mention detecting when said EM transducer unit is properly positioned in front of said skin area by a pressure parameter analysis of said at least one pressure parameter, and transmitting said EM signal when said EM transducer unit is properly positioned in front of said skin area.
Nonetheless, Saroka et al disclose detecting when said EM transducer unit is properly positioned in front of said skin area by a pressure parameter analysis of said at least one pressure parameter (posture change/misplacement) [see 0047, 0061,0063, 0096, 0237] analyzing the at least one reflection with respect to the posture [see 0028, 0047] and transmitting (in reduce capacity, 0237) said EM signal when said EM transducer unit is properly positioned (by repositioning) in front of said skin area [see 0067-0068].
Saroka et al disclose a placement unit may detect a misplacement of the device after being worn, for example, due to movements of the user and/or wearing off of the glue. Where the placement unit may alert the device or the user upon misplacement and/or eliminate or reduce radiating EM power so as to avoid interferences [see 0237].


Regarding claim 6, Gilson et al don’t explicitly mention detecting when said EM transducer unit is not properly positioned in front of said skin area by a pressure parameter analysis of said at least one pressure parameter and outputting a notification indicative that said EM transducer unit is not properly positioned in front of said skin area.
Nonetheless, Saroka et al disclose if disengagement is detected, the MMI 207 is instructed, optionally automatically, to alert to the user and/or a medical center. Optionally terminate other functionalities of the device, such as transmission and/or reception shut down. This functionality enables avoiding undesired EM emissions to air and a situation in which the device is not properly coupled to the body, and if the placer identifies a suspicious change in reflection it may terminate transmission sessions or reduce power [see 0223].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al and Saroka et al by detecting when said EM transducer unit is not properly positioned in front of said skin area by a pressure parameter analysis of said at least one pressure parameter and outputting a notification indicative that said EM transducer unit is not properly positioned in front of said skin area; because it enables avoiding undesired EM emissions to air and a situation in which the device is not properly coupled to the body [see 0223, Saroka et al].


Nonetheless, Saroka et al disclose the placement unit 210 is used for monitoring the positioning in a periodic or continuous manner [see 0223]. Saroka et al disclose the wearable monitoring apparatus 100 detects the posture of the monitored user and movements by analyzing the EM reflected signals and data related to posture, movement, and/or activity of the monitored user may be used for identifying a period for performing a data acquisition session [see 0176, 0215].
Saroka et al disclose if disengagement is detected, the MMI 207 is instructed, optionally automatically, to alert to the user and/or a medical center. Optionally terminate other functionalities of the device, such as transmission and/or reception shut down and if the placer identifies a suspicious change in reflection it may terminate transmission sessions or reduce power [see 0223].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al and Saroka et al by detecting a period during which that said EM transducer unit is improperly positioned in front of said skin area based on a pressure parameter analysis of said at least one pressure parameter and preventing a transmission by said EM transducer unit during said period; because it enables avoiding undesired EM emissions to air and a situation in which the device is not properly coupled to the body [see 0223, 0215, Saroka et al].

Regarding claim 8, Gilson et al disclose wherein said at least one pressure parameter comprises a pressure change pattern [see 0044, abstract] by disclosing mechanically loaded against the body with approximately 45 grams of force to maintain good mechanical coupling between the transducers and the skin so as to allow the vibration from the transducers to stimulate the skin receptors. As the tactile 

Regarding claim 9, Gilson et al disclose wherein pressure change pattern is indicative of a breathing process [see 0044] by disclosing mechanically loaded against the body with approximately 45 grams of force to maintain good mechanical coupling between the transducers and the skin so as to allow the vibration from the transducers to stimulate the skin receptors. As the tactile display is worn, the amount of force with which the transducers press against the skin varies as the wearer inhales and exhales [see 0044].

Regarding claim 10, Gilson et al don’t explicitly mention controlling is used to reduce breathing induced artifacts in EM measurements.
Nonetheless, Saroka et al disclose in order to improve the accuracy of this evaluation, the effect of the systole diastole cardiac cycle on the reflection has to be taken into account [see 0150-0152, 0172], Saroka et al disclose the CW signals are shifted each separately or jointly, so as to achieve optimal sensitivity to one or more parameter, such as shifts in respiration and heart rates [see 0152].  Saroka et al disclose the posture detector is used for reducing changes to the EM reflections due to dielectric related properties changes as a consequence of postures changes and functionality of the posture detection may be referred to as posture compensation [see 0214, 0242].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al and Saroka et al by reducing breathing induced artifacts in EM measurements; in order to improve the accuracy of the evaluation [see 0150, Saroka et al].


Nonetheless, Saroka et al disclose the reduced effect of the posture on the reflections is identified and further reduced using the posture detection methods [see 0151 ]. Saroka et al disclose the CW signals are shifted each separately or jointly, so as to achieve optimal sensitivity to one or more parameter, such as shifts in respiration and heart rates [see 0152], Saroka et al disclose in order to improve the accuracy of this evaluation, the effect of the systole diastole cardiac cycle on the reflection has to be taken into account [see 0150]
Saroka et al disclose the posture detector is used for reducing changes to the EM reflections due to dielectric related properties changes as a consequence of postures changes and functionality of the posture detection may be referred to as posture compensation [see 0214],
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al and Saroka et al by controlling is used to reduce cardiac system induced artifacts in EM measurements; in order to improve the accuracy of the evaluation [see 0150, Saroka et al].

Regarding claim 13, Gilson et al don’t explicitly mention controlling is used to separate lung related EM variations from cardiac EM variations.
Nonetheless, Saroka et al disclose by separately tracking reflections from different sub areas of the monitored tissue and/or organ, noises and disturbances may be separated, for example by detecting similar irregularities in reflections from different tissues [see 0242-0244].
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al and Saroka et al by controlling is used to separate lung related EM variations from cardiac EM variations; noises and disturbances may be separated, for 

Regarding claim 16, Gilson et al disclose wherein said at least one pressure parameter comprises a tension of a strip supporting said EM transducer unit at a given location [see 0039, fig 1]. 

Regarding claim 17, Gilson et al disclose wherein said EM signal includes radiofrequency (RF) [see 0067].

Regarding claim 18, Gilson et al disclose wherein said at least one pressure parameter is of a pressure applied to press said at least one EM transducer on said skin area [see abstract, 0041, 0044] by disclosing mechanically loaded against the body with approximately 45 grams of force to maintain good mechanical coupling between the transducers and the skin so as to allow the vibration from the transducers to stimulate the skin receptors. As the tactile display is worn, the amount of force with which the transducers press against the skin varies as the wearer inhales and exhales [see 0044].

Regarding claim 19, Gilson et al disclose controlling said pressure applying unit to maintain said pressure within a predefined range on said skin area [see 0044] by disclosing mechanically loaded against the body with approximately 45 grams of force to maintain good mechanical coupling between the transducers and the skin so as to allow the vibration from the transducers to stimulate the skin receptors. As the tactile display is worn, the amount of force with which the transducers press against the skin varies as the wearer inhales and exhales [see 0044].

Claims 14-15, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gilson et al (Pub. No.: US 2007/0139167) in view of Saroka et al (Pub. No.: US 2011/0160549) as applied to claim 1 above and further in view Huang et al (Pub. No.: US 2003/0212335)
Regarding claim 14, Gilson et al Saroka et al don’t explicitly mention wherein said pressure applying unit comprises an inflatable mechanism; wherein said at least one pressure parameter is measured in an inflatable member of said inflatable mechanism.
Nonetheless, Huang et al disclose pressure applying unit comprises an inflatable mechanism; wherein said at least one pressure parameter is measured in an inflatable member of said inflatable mechanism [see claim 6, 0054] and a removable wraparound cuff that carries the sensor array [see claims 4, 6, 0028, 0030-0031,0040, 0054 and fig 2]-
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al Saroka et al and Huang et al by using an inflatable mechanism; wherein said at least one pressure parameter is measured in an inflatable member of said inflatable mechanism; in order to increase/decrease the pressure applied to the region; thus, stabilizing the sensors against the skin and to assist in transmitting force between pressure applicator and single sensor array without causing a stress concentration on the single substrate construction of array when a differential pattern of pressure is applied through pressure applicators [see 0049, 0051, Huang et al]

Regarding claim 15, Gilson et al disclose wherein said pressure applying unit comprises a mechanical element (transducer plunger) [see 0041, and 0059], wherein said at least one pressure parameter (45 grams of force) is set according to a state of said mechanical element [see 0044].



Gilson et al Saroka et al don’t explicitly mention controlling said pressure applying unit to increase and decrease said pressure synchronically with said movement.
Nonetheless, Huang et al disclose controlling said pressure applying unit to increase and decrease said pressure synchronically (due to the fact that an increase in fluid consequently increases the pressure against the vessel; such as a decrease in the fluid consequently decreases the pressure, emphasis added) with said movement [see 0054]
Therefore, it is obvious to one skilled in the art at the time the invention was filed and would have been motivated to combine Gilson et al Saroka et al and Huang et al by controlling said pressure applying unit to increase and decrease said pressure synchronically with said movement; in order to increase/decrease the pressure applied to the region; thus, stabilizing the sensors against the skin and to assist in transmitting force between pressure applicator and single sensor array without causing a stress concentration on the single substrate construction of array when a differential pattern of pressure is applied through pressure applicators [see 0049, 0051, Huang et al].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL F BRUTUS whose telephone number is (571)270-3847. The examiner can normally be reached Mon-Fri, 10:00 AM to 7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL F BRUTUS/              Primary Examiner, Art Unit 3793